Exhibit 10.26
 

   
Dated August 25, 2009
         
(1) WELLS FARGO & COMPANY
 
(2) COSTAR UK LIMITED
 
               
AGREEMENT FOR LEASE
of
Part Fifth Floor  40 Portman Square  London W1
       

 
 
 
 
CMS Cameron McKenna LLP
Mitre House
160 Aldersgate Street
London EC1A 4DD
 
T +44(0)20 7367 3000
F +44(0)20 7367 2000
     




--------------------------------------------------------------------------------


 


 
 
Table of Contents
 
1.
Definitions
 

 
2.
General provisions
 

 
3.
Standard Conditions
 

 
4.
Conditions Precedent
 

 
5.
The Tenant’s Works
 

 
6.
Measurement
 

 
7.
Title
 

 
8.
Matters subject to which the Premises are let
 

 
9.
The Lease

 
10.
Alienation

 
11.
Acknowledgment and interest

 
12.
Termination

 
13.
Indemnity

 
14.
VAT

 
15.
Confidentiality

 
16.
Jurisdiction

 
17.
Costs
 

 
18.
Third party rights

 
19.
Registration of Agreement at HM Land Registry
 

 
20.
Exclusion of sections 24 - 28 of the 1954 Act
 

 
 
 
Schedule  Standard Conditions[

 
 
 
Appendix 1  Division Works

 
 
 
Appendix 2  Lease

 
 
 
Appendix 3  Rent Deposit Deed

 
 
 
Appendix 4  Tenant’s Works[

 



--------------------------------------------------------------------------------


 


 
THIS AGREEMENT is
made                                                                                            August
25, 2009
 
BETWEEN:
 
(1)
WELLS FARGO & COMPANY a corporation duly incorporated and registered in the
state of Delaware USA whose address for service in the UK is at 1 Plantation
Place 30 Fenchurch Street London EC3M 3BD (the “Landlord”) and

 
(2)
COSTAR UK LIMITED (registered number 01789170) having its registered office at
York House  12 York Street  Manchester  M2 3BB (the “Tenant”)

 
IT IS AGREED as follows:
 
 
1.  
Definitions

 
1.1  
In this agreement unless the context otherwise requires the following
expressions have the following meanings:

 
 “1954 Act”:  the Landlord and Tenant Act 1954
 
 “Access Date”: the later of the date of this agreement and the date on which
the Superior Lessor confirms in writing that the Tenant may have access to the
Premises for the purpose of carrying out the Tenant’s Works (it being
acknowledged by the parties that the Superior Lessor is not obliged to so
confirm prior to grant of the Lease)
 
 “Area”: the net internal area of the Premises or the Shared Areas (as the case
may be) measured in accordance with the Code and expressed in square feet as
agreed or determined in accordance with clause 6
 
 “Code”: the RICS Code of Measuring Practice 6th edition (2007) published by the
Royal Institution of Chartered Surveyors
 
 “Competent Authority”:  any local authority or any other body exercising powers
under statute or by Royal Charter or any utility service or supply company
 
 “Completion Date”: the date for completion of the Lease in accordance with
clause 9.1
 
 “Compliance Date”:  the date on which the Conditions Precedent are wholly
fulfilled
 
 “Conditions Precedent”:
 
(a)  
the grant of the Licence to Underlet; and

 
(b)  
the grant of the consent in principle of the Superior Lessor (so far as
necessary) to the carrying out of the Tenant’s Works

 
 “Consultant”:  the  architect or surveyor or other suitably qualified person
appointed by the Tenant in connection with the carrying out of the Tenant’s
Works
 
 “Cut Off Date”:  the date six months from and including the date of this
agreement or such later date as is provided for in clause 4.2 (time being of the
essence in any event)
 
 “Date of Works Completion”:  the date which the Consultant certifies as being
the date on which practical completion of the Division Works was achieved for
the purposes of this agreement
 
 “Division Works”:  the elements of the Tenant’s Works set out in Appendix 1 to
this agreement
 
 “Landlord’s Solicitors”:  CMS Cameron McKenna LLP of Mitre House  160
Aldersgate Street  London EC1A 4DD (reference CLJ/NMH/044105.00509)
 
 “Lease”:  a subunderlease in the form of the draft annexed in Appendix 2 to
this agreement
 
 “Licence for Alterations”:  a licence in such form as the Superior Lessor may
properly require relating to such of the Tenant’s Works as properly require the
Superior Lessor’s consent
 
 “Licence to Underlet”:  a licence to underlet or other deed permitting the
grant of the Lease by the Landlord in such form as the Superior Lessor may
properly require
 
 “Measurement Surveyor”: Plowman Craven or if they are unwilling to act or
become incapable of acting for any reason or fail to act with reasonable
expedition another surveyor or firm of surveyors agreed between the Landlord and
the Tenant or in default of agreement appointed by or on behalf of the President
for the time being of the Royal Institution of Chartered Surveyors
 
 “Order”:  the Regulatory Reform (Business Tenancies) (England and Wales) Order
2003
 
 “Planning Acts”:  the Town and Country Planning Act 1990 the Planning (Listed
Buildings and Conservation Areas) Act 1990 the Planning (Hazardous Substances)
Act 1990 the Planning (Consequential Provisions) Act 1990 the Planning and
Compensation Act 1991 and the Planning and Compulsory Purchase Act 2004
 
 “Premises”:  the office premises being part of the Fifth Floor  40 Portman
Square  London W1 more particularly described in the Lease
 
 “Registered Title”:  the title numbered NGL903755 at HM Land Registry
 
 “Rent Deposit Deed”: a rent deposit deed in the form of the draft annexed in
Appendix 3 to this Agreement
 
 “Shared Areas”:  has the meaning given in the Lease
 
 “Standard Conditions”:  the Standard Commercial Property Conditions of Sale
(First Edition)
 
 “Superior Lease”:  a lease dated 20 March 2009 made between (1) Standard Life
Investment Funds Limited (2) European Credit Management Limited and (3) Wells
Fargo & Company
 
 “Superior Lessor”:  the person from time to time entitled to any reversion
immediately or mediately expectant on the determination of the term granted by
the Superior Lease
 
 “Tenant’s Consents”:  such permissions licences and approvals under the
Planning Acts the building regulations and under any other statute bye-law or
regulation of any Competent Authority and under the covenants contained or
referred to in the Lease as are necessary to carry out the Tenant’s Works
 
 “Tenant’s Solicitors”:  Gibson Dunn & Crutcher LLP of Telephone House  2-4
Temple Avenue  London  EC4Y 0HB (reference AAS/CJB/19486.00028)
 
 “Tenant’s Works”:  the works to be carried out and completed by the Tenant on
the Premises in accordance with clause 5 which are listed in Appendix 4 to this
agreement
 
 “VAT”:  Value Added Tax and any tax or duty of a similar nature substituted for
or in addition to it
 
1.2  
The definitions in the Standard Conditions also apply in this agreement

 
 
2.  
General provisions

 
2.1  
In this agreement unless the context otherwise requires references to clauses
and schedules are to clauses of and schedules to this agreement

 
2.2  
The headings to clauses and other parts of this agreement do not affect its
construction

 
2.3  
This agreement contains the whole agreement between the parties relating to the
matters herein mentioned and supersedes previous agreements between them (if
any) relating thereto

 
2.4  
This agreement may only be varied in writing signed by or on behalf of the
parties

 
2.5  
The Tenant acknowledges that it has not entered into this agreement in reliance
upon representations made by or on behalf of the Landlord other than in respect
of such reliance as may be placed upon the Landlord’s Solicitors’ written
replies to the Tenant’s Solicitors’ preliminary enquiries

 
2.6  
Nothing in this agreement is to be read or construed as excluding any liability
or remedy resulting from fraudulent misrepresentation

 
2.7  
All money payable by the Tenant under this agreement will be paid by direct
credit transfer for the credit of the Landlord’s Solicitors’ clients’ account or
for the credit of any other bank account specified in writing by the Landlord’s
Solicitors

 
2.8  
No right power or remedy provided by law or under this agreement will be waived
impaired or precluded by:

 
2.8.1  
any delay or omission to exercise it or

 
2.8.2  
any single or partial exercise of it on an earlier occasion or

 
2.8.3  
any delay or omission to exercise or single or partial exercise of any other
such right power or remedy

 
2.9  
Each of the provisions of this agreement is severable and if any such provision
is or becomes illegal invalid or unenforceable in any respect under the law of
any jurisdiction that fact will not affect or impair the legality validity or
enforceability in that jurisdiction of the other provisions of this agreement or
of that or any provision of this agreement in any other jurisdiction

 
 
3.  
Standard Conditions

 
This agreement incorporates the Standard Conditions as varied by the schedule
and so far as they apply to a letting and are not varied by or inconsistent with
the other provisions of this agreement (which will prevail in case of conflict)
 
 
4.  
Conditions Precedent

 
4.1  
The grant of the Lease is conditional on the Conditions Precedent being wholly
fulfilled

 
4.2  
The parties will apply for and use all reasonable endeavours to procure that the
Conditions Precedent are wholly fulfilled PROVIDED THAT

 
4.2.1  
the Landlord will not be obliged to institute court proceedings against the
Superior Lessor in respect of any consent needed from the Superior Lessor at any
time prior to the date four months from and including the date of this agreement
unless the Landlord (in its absolute discretion) considers such proceedings
appropriate

 
4.2.2  
if prior to or after the date four months from and including the date of this
agreement leading counsel experienced in the field of landlord and tenant
litigation and instructed by either the Landlord or the Tenant has advised in
writing that there is at least a 50% prospect of success then the Landlord will
institute and pursue such court proceedings in a court of first instance (but
with no obligation to appeal) and the Cut Off Date will be postponed until the
date ten working days after the final determination of such proceedings

 
4.2.3  
the costs of instituting and pursuing the court proceedings referred to in
clause 4.2.2 (after deducting any award or payment of costs received by the
Landlord from the Superior Lessor as a result of such proceedings) shall be
shared equally by the Landlord and Tenant

 
4.2.4  
the costs incurred in obtaining the grant of the Licence to Underlet (other than
any incurred pursuant to clause 4.2.3) shall be met solely by the Landlord

 


 
4.3  
Without prejudice to clause 4.2 the Tenant will give all reasonable assistance
and provide such references and accounts and information as may be reasonably
required by the Superior Lessor

 
4.4  
If so required by the Landlord and/or the Superior Lessor the Tenant will:

 
4.4.1  
execute the Licence to Underlet and/or the Licence for Alterations as soon as
they are in agreed form

 
4.4.2  
comply with all requirements which the Superior Lessor is entitled by the terms
of the Superior Lease to impose on a prospective undertenant of the Premises (or
any guarantor for such undertenant) as a condition of the Superior Lessor’s
granting consent to any underletting

 
4.4.3  
provide the Landlord’s Solicitors with such number of complete sets of all plans
drawings and other documents referred to in the Licence for Alterations as the
Landlord or the Superior Lessor may reasonably require

 
4.5  
Any obligation undertaken by the Tenant to execute the Licence to Underlet
and/or the Licence for Alterations or other deed containing a covenant with the
Superior Lessor includes an obligation to ensure that there is no delay in the
approval of a draft of such deed and that the duly executed engrossment thereof
is returned unconditionally to the Landlord’s Solicitors within five working
days from its receipt by the Tenant’s Solicitors

 
4.6  
Without prejudice to clauses 4.2 the Tenant will provide such information as may
be properly required by the Superior Lessor relating to the Tenant’s Works and
the Tenant will give such covenants relating to the Tenant’s Works (including
their carrying out and subsequent reinstatement) as the Superior Lessor may
properly require

 
4.7  
The Landlord will continue to use reasonable endeavours and provide such
reasonable assistance following the Compliance Date to procure that there is no
delay in the approval of the Licence for Alterations and that the duly executed
engrossment thereof is returned unconditionally to the Superior Lessor’s
solicitors within five working days from its receipt by the Landlord's
Solicitors

 
 
5.  
The Tenant’s Works

 
5.1  
The Tenant will at its expense apply for and use all reasonable endeavours to
obtain the Tenant’s Consents as soon as practicable

 
5.2  
Notwithstanding any requirement for the consent of the Superior Lessor the
Landlord hereby confirms its consent pursuant to the terms of the Lease to the
carrying out of the Tenant's Works in the manner provided for in this agreement
and acknowledges that no further or other consent shall be required from the
Landlord under the Lease (or otherwise) for the carrying out of the Tenant's
Works

 
5.3  
From the Access Date the Tenant shall have licence and authority to enter upon
the Premises for the purpose only of carrying out the Tenant’s Works but the
Tenant shall not carry out any of the Tenant’s Works which are properly required
to be the subject of the Licence for Alterations until after the Compliance Date

 
5.4  
The Tenant shall at its expense (subject to clause 9.5.3) and risk carry out the
Tenant’s Works:-

 
5.4.1  
in a good and workmanlike manner using good and sufficient materials and in
compliance with all the provisions of the Lease (so far as applicable to entry
on licence) and the Licence for Alterations so far as applicable to the Tenant’s
Works

 
5.4.2  
employing a building contractor approved by the Landlord (such approval not to
be unreasonably withheld or delayed) if other than Skansen, ISG and/or Como

 
5.4.3  
in compliance with the Tenant’s Consents and with any reasonable requirements of
the Superior Lessor in relation to access to the Premises

 
5.4.4  
so that the Division Works are completed within twelve weeks after the Access
Date

 
 
6.  
Measurement

 
6.1  
The Landlord and the Tenant shall use reasonable endeavours to agree the Area of
the Premises and the Shared Areas as soon as reasonably practicable after the
Date of Works Completion

 
6.2  
If the Landlord and the Tenant in the opinion of either of them shall be unable
to agree the Area of the Premises and the Shared Areas (whether or not an
attempt to reach agreement shall have been made) then it shall be determined at
the request of either of them (made not earlier than the Date of Works
Completion) by the Measurement Surveyor who shall act as an expert

 
6.3  
The Measurement Surveyor shall:-

 
6.3.1  
give notice to the Landlord and the Tenant inviting each of them to submit to
him within such time as he shall stipulate a proposal as to the Area of the
Premises and the Shared Areas which may be supported by the submission of
reasons and/or a professional report

 
6.3.2  
afford to each party an opportunity to make counter-submissions in respect of
any such submission or report

 
6.3.3  
give notice to the Landlord and the Tenant of his decision as to the Area of the
Premises and the Shared Areas as soon as possible

 
6.4  
The fees of the Measurement Surveyor shall be borne and paid by the parties in
such shares and in such manner as he shall decide or failing such decision in
equal shares

 
6.5  
The Landlord shall provide a Land Registry compliant plan of the Premises for
use in the Lease as soon as reasonably practicable after the Date of Works
Completion (but if the Landlord fails to do so the Tenant may do so at the
Landlord’s cost)

 
 
7.  
Title

 
7.1  
Title to the Premises having been deduced the Tenant will raise no requisition

 
7.2  
The Tenant’s Solicitors having been supplied with official copies of the
registers and title plan of the Registered Title and a copy of the Superior
Lease on or before the signing hereof the Tenant will be deemed to take the
Lease with full knowledge of the terms and contents of and of any matter
referred to in or deriving from them and will raise no requisition on them

 
 
8.  
Matters subject to which the Premises are let

 
8.1  
The Premises are let subject to the matters contained or referred to in the
Lease

 
8.2  
The Premises are also let subject to:

 
8.2.1  
all matters registrable by any Competent Authority pursuant to statute

 
8.2.2  
all requirements notices orders or proposals (whether or not subject to
confirmation) of any Competent Authority

 
8.2.3  
all matters disclosed or reasonably to be expected to be disclosed by searches
or as the result of enquiries formal or informal and whether made in person by
writing or orally by or for the Tenant or which a prudent tenant ought to make

 
8.2.4  
all notices served by the owner or occupier of any adjoining or neighbouring
property

 
 
9.  
The Lease

 
9.1  
The Landlord will grant or procure the grant of and the Tenant will accept the
Lease within ten working days from and including the latest of:-

 
9.1.1  
the Date of Works Completion

 
9.1.2  
the date on which the Area of the Premises and the Shared Areas is agreed or
determined

 
9.1.3  
the Compliance Date

 
9.1.4  
the date on which the cost of the Division Works is agreed or determined

 
9.1.5  
the date on which a Land Registry compliant plan of the Premises is available

 
9.2  
In the Lease:-

 
9.2.1  
the Term Commencement Date (as defined in the Lease) will be the earlier of the
Access Date and the Completion Date

 
9.2.2  
the Yearly Rent (as defined in the Lease) will be the product of multiplying the
Area of the Premises by £60

 
9.2.3  
the Initial Service Charge Cap (as defined in the Lease) will be the product of
multiplying the Area of the Premises by £10

 
9.2.4  
the Tenant’s Proportion (as defined in the Lease) will be the percentage
calculated by the formula:

 

 
where “Area of the Shared Areas” in this clause 9.2.4 means the area (expressed
in square feet) of the Shared Areas which represent the equivalent proportion in
percentage terms as the Area of the Premises divided by 14,820
 
9.2.5  
the Rent Commencement Date (as defined in the Lease) will be the date eight
months from and including the Term Commencement Date (as defined in the Lease)

 
9.2.6  
the Area of the Premises will be inserted in paragraph 1.2.7 of schedule 4

 
9.3  
The Tenant will on the Completion Date pay to the Landlord any rents reserved by
or money payable and then due under the Lease calculated from and including the
Term Commencement Date (as defined in the Lease)

 
9.4  
Engrossments of the Lease and the Licence for Alterations and their respective
counterparts will be prepared or provided by the Landlord’s Solicitors and
within ten working days of being called upon to do so:

 
9.4.1  
the Tenant will provide the Landlord’s Solicitors with three complete sets of
all plans drawings and other documents referred to in the Licence for
Alterations

 
9.4.2  
the Tenant will execute the counterparts and return them unconditionally to the
Landlord’s Solicitors

 
9.5  
On actual completion of the Lease the Landlord will pay the Tenant:-

 
9.5.1  
a carpeting allowance calculated at the rate of £2.32 for every one square foot
of the Area of the Premises

 
9.5.2  
a floor box allowance calculated at the rate of £6.97 for every ten square feet
of the Area of the Premises

 
9.5.3  
the reasonable and proper cost of the Division Works which shall be agreed
between the Landlord and the Tenant (both parties acting reasonably) or in
default of agreement determined by a quantity surveyor agreed between the
Landlord and the Tenant or in default of agreement appointed by or on behalf of
the President for the time being of the Royal Institution of Chartered Surveyors
who shall act as an expert

 
9.6  
On and as a condition of actual completion of the Lease the Landlord and the
Tenant will enter into the Rent Deposit Deed and the Tenant will pay to the
Landlord's Solicitors the moneys due thereunder

 
9.7  
Within one month of the date of the Lease the Tenant will apply to HM Land
Registry for the first registration of the Lease and within ten days of the
completion of the registration will send an official copy of the title to the
Landlord

 
9.8  
On and as a condition of actual completion of the Lease the Landlord will
provide the Tenant with an opinion letter in relation to the Landlord in the
form set out in Appendix   to this agreement

 
 
10.  
Alienation

 
The benefit of this agreement is personal to the Tenant and the Tenant will not
assign or part with its interest under this agreement or any part thereof or
otherwise dispose of such interest or any part thereof and the Tenant named
herein will personally accept the Lease
 
 
11.  
Acknowledgment and interest

 
The Landlord and the Tenant acknowledge and agree that without prejudice to any
other right remedy or power of the Landlord or the Tenant if any sums have
become due from the Tenant to the Landlord or from the Landlord to the Tenant
under this agreement but remain unpaid for a period exceeding five working days
the Landlord or the Tenant (as appropriate) will pay on demand to the Landlord
or the Tenant (as appropriate) interest thereon at the contract rate (before and
after any judgment) from the date when they become due until payment thereof
calculated on a daily basis
 
 
12.  
Termination

 
12.1  
If:

 
12.1.1  
there is any breach of the obligations of the Tenant under this agreement which
(if capable of remedy) is not remedied by the Tenant within such reasonable
period as the Landlord stipulates or

 
12.1.2  
the Tenant:

 
(a)  
has a meeting of its members convened for the purpose of considering a
winding-up resolution or such a resolution is passed (otherwise than in
connection with a member’s voluntary winding-up for the purposes of an
amalgamation or a reconstruction that has the prior written approval of the
Landlord) or

 
(b)  
has a meeting of its directors convened for the purpose of considering a
resolution to seek a winding up order or an administration order or the
appointment of an administrator or such a resolution is passed or

 
(c)  
presents or its directors present or it has presented against it a petition for
a winding up order or an administration application is made or a winding-up or
administration order is made or

 
(d)  
issues or its directors or the holder of a qualifying floating charge (as
defined in Schedule B1 of the Insolvency Act 1986) issues a notice of
appointment or of intention to appoint an administrator or

 
(e)  
is the subject of a proposal for or becomes subject to any voluntary arrangement
or its directors take steps to obtain a moratorium (whether under Part I of the
Insolvency Act 1986 or otherwise) or

 
(f)  
has a receiver (administrative or otherwise) appointed over all or part of its
or his assets or

 
(g)  
has possession taken of all or substantially all of its assets by a secured
party or becomes subject to an execution attachment sequestration or other legal
order over all or substantially all of its or his assets or

 
(h)  
takes part in any action (including entering into negotiations) with a view to
the readjustment rescheduling forgiveness or deferral of any part of its or his
indebtedness or

 
(i)  
proposes or makes any general assignment composition or arrangement with or for
the benefit of all or some of its or his creditors or

 
(j)  
suspends or threatens to suspend making payments to all or some of its or his
creditors

 
12.1.3  
any analogous or equivalent proceedings actions or events to those referred to
in sub-clauses 12.1.2 and/or 12.1.3 of this clause are instituted or occur in
any jurisdiction other than England and Wales

 
THEN and in any such case the Landlord may by notice in writing to the Tenant at
any time thereafter terminate this agreement (without prejudice to any right or
remedy of any party in respect of any antecedent breach of this agreement)
 
12.2  
If the Conditions Precedent are not fulfilled prior to the Cut-Off Date either
the Landlord or the Tenant may determine this agreement by giving to the other
notice to that effect whereupon the Tenant will forthwith return all title and
other documents furnished to it and remove any notice caution or land charge
entry registered in respect of this agreement but such determination will be
without prejudice to any right or remedy of either party in respect of any
antecedent breach of this agreement

 
12.3  
Following any termination or rescission of this agreement the Tenant will
forthwith remove the Tenant’s Works or such of them as the Landlord requires to
be removed and the Landlord will give the Tenant access to the Premises for this
purpose

 
 
13.  
Indemnity

 
The Tenant will indemnify the Landlord and the Superior Lessor against all
actions proceedings claims demands losses costs expenses damages and liability
(including any liability for any injury to any person or damage to any land or
other property) arising directly or indirectly from any breach of any obligation
of the Tenant under this agreement or any act or omission of the Tenant or its
servants agents or licensees
 
 
14.  
VAT

 
14.1  
All sums payable under the terms of this agreement are exclusive of any VAT in
respect thereof howsoever arising and the Tenant will pay to the Landlord and
the Landlord will pay to the Tenant all VAT for which the other is liable to
account to HM Revenue and Customs in relation to any supply made or deemed to be
made for VAT purposes pursuant to this agreement

 
14.2  
The Tenant does not intend or expect the Premises to be occupied by it or a
person that is connected with the Tenant as determined in accordance with
Section 839 Income and Corporation Taxes Act 1988 other than wholly or
substantially wholly for eligible purposes (within the meaning of paragraph 15
of Schedule 10 to the Value Added Tax Act 1994)

 
14.3  
The Tenant represents warrants and undertakes to and with the Landlord that the
statement in clause 14.2 is at the date of this agreement and will be at the
date of completion of the Lease true and correct in all respects

 
 
15.  
Confidentiality

 
Except to the extent required by law (including any requirements of the Stock
Exchange or any other regulatory requirements in force from time to time
affecting the parties) and save where necessary to implement this agreement the
parties hereto will not at any time make any press or other public announcement
or divulge or communicate to any person any of the terms of this agreement and
the parties will take all reasonable steps to bind their respective servants
agents and advisers in this behalf
 
 
16.  
Jurisdiction

 
This agreement will in all respects be governed by and construed in accordance
with English law and the parties irrevocably submit to the exclusive
jurisdiction of the English courts
 
 
17.  
Costs

 
17.1  
The Tenant will immediately when requested by the Landlord so to do pay:

 
17.1.1  
the Landlord’s Solicitors’ and the Superior Lessor’s solicitors’ proper costs
and disbursements incurred in connection with the Licence for Alterations and
any matters incidental thereto

 
17.1.2  
the Landlord’s and the Superior Lessor’s surveyors’ proper costs and
disbursements in connection with the Licence for Alterations and any matters
incidental thereto

 
 
18.  
Third party rights

 
Nothing in this agreement is intended to confer on any person any right to
enforce any term of this agreement which that person would not have had but for
the Contracts (Rights of Third Parties) Act 1999
 
 
19.  
Registration of Agreement at HM Land Registry

 
19.1  
Neither the Landlord nor the Tenant may apply to register this agreement against
the Registered Title (or any other affected land) by way of an agreed notice in
form AN1

 
19.2  
If the Tenant applies to register this agreement against the Registered Title
(or any other affected land) by way of a unilateral notice in form UN1:

 
19.2.1  
the Tenant will immediately apply to HM Land Registry in form UN2 for the
removal of such unilateral notice if this agreement is rescinded by either party

 
19.2.2  
the Landlord will not apply to HM Land Registry for the cancellation of such
unilateral notice while this agreement subsists but the Tenant will not object
to any such application by the Landlord if this agreement is rescinded by either
party

 
19.3  
Unless obliged to do so by law neither the Tenant nor the Landlord will supply
either the original or a copy of this agreement to HM Land Registry whether with
an application for a unilateral notice or otherwise

 
 
20.  
Exclusion of sections 24 - 28 of the 1954 Act

 
20.1  
The Tenant confirms that before the date of this agreement:

 
20.1.1  
the Landlord served a notice dated 21 August  2009 (the “Notice”) on the Tenant
in accordance with section 38A(3)(a) of the 1954 Act

 
20.1.2  
the Tenant (or a person duly authorised by the Tenant) made a statutory
declaration dated 21 August 2009 (the “Declaration”) confirming receipt of the
Notice in accordance with schedule 2 to the Order

 
20.2  
The Tenant further confirms that where the Declaration was made by a person
other than the Tenant that person was duly authorised by the Tenant to make the
Declaration on the Tenant’s behalf

 
20.3  
The Landlord and the Tenant agree that sections 24 to 28 (inclusive) of the 1954
Act will not apply to the tenancy to be created by the Lease

 
IN WITNESS whereof this agreement has been duly executed as a deed (but not
delivered until) the day and year first before written
 
 
Schedule
 
 


 
 
Standard Conditions
 
1.  
Throughout the conditions references to property being sold are to be construed
as references to the Premises

 
2.  
Conditions
1.4  2.2  3.1.3  3.4  4.2  4.3.2  4.5.2  4.5.5  5  6.3.2   6.5  6.7  8.2.4  8.3
and 9 do not apply

 
3.  
In condition 1.1.1(d) the “contract rate” is 4% per annum above the base rate
from time to time of Lloyds TSB Bank plc

 
4.  
In condition 1.1.2 “official copies” is substituted for “office copies” and
“Land Registration Act 2002” is substituted for “Land Registration Act 1925” and
the words “and any reference in these conditions to office copies shall be
deemed to be a reference to such official copies” are added at the end

 
5.  
In condition 1.3.5 “5.00 pm” is substituted for “4.00 pm” and the words “before
5.00 pm” are added after the words “treated as having been received”

 
6.  
In condition 1.3.6 “5.00 pm” is substituted for “4.00 pm” and the words “(d) by
fax: if sent before 5.00 pm on a working day the day of despatch but otherwise
on the first working day after despatch” are added at the end

 
7.  
In condition 3.1.2 the words “and could not reasonably” are deleted from
paragraph (c) and the words “(f) any unregistered interests which fall within
any of the paragraphs of Schedule 3 to the Land Registration Act 2002) (g) such
unregistered interests as may affect the Property to the extent and for so long
as they are preserved by the transitional provisions of Schedule 12 to the Land
Registration Act 2002 and (h) PPP leases as defined in section 90 of the Land
Registration Act 2002” are added at the end

 
8.  
In condition 3.1.2(d) the words “monetary charges or incumbrances” are to be
taken as referring to charges to secure borrowing

 
9.  
In condition 4.1 the words “4.1.5 If the buyer persists in any valid requisition
or objection to title with which the seller is unable or unwilling on reasonable
grounds to deal satisfactorily and does not withdraw it within five working days
of being required so to do the seller may by notice to the buyer and
notwithstanding any intermediate negotiation or litigation rescind the
agreement” are added at the end

 
10.  
In condition 5.2.2(e) the words “nor change its use and is to comply with all
statutory obligations relating to the property and indemnify the seller against
all liability arising as a result of any breach of such obligations” are added
at the end

 
11.  
In conditions 6.1.2 “12 noon” is substituted for “2.00 pm”

 
12.  
Condition 6.3.2 is deleted and the following substituted:

 
“6.3.2                    Apportionment is to be made with effect from the date
of actual completion”
 
13.  
In condition 6.3.3 the word “buyer” is replaced by the word “seller”

 
14.  
In condition 7.1.1 the words “or in the negotiations leading to it” and “or was”
are deleted

 



--------------------------------------------------------------------------------


 
 
SIGNED AS A DEED by WELLS FARGO         )
& COMPANY a company incorporated              )
in Delaware, USA acting by Donald E Dana       )
                       being a person who, in                    )
accordance with the laws of that territory, is      )
acting under the authority of the company        )


/s/ Donald E. Dana
Authorised signatory


 


 


 
SIGNED AS A DEED by COSTAR UK               )
acting by two directors or one director and        )
the company secretary                                           )


/s/ Paul Marples
Director




/s/ Matthew Green
Director/Secretary


 